DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/21 has been entered.

Response to Arguments
Applicant's arguments filed 04/28/21 have been fully considered but they are not persuasive. 
On pages 16-21 Applicant argues amendments filed overcome all outstanding rejections and objections.
The Examiner respectfully refers to the action below regarding all the new claims.

Drawings
The drawings are objected to because the newly filed drawings are too fuzzy and not of sufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 

Specification
The amendment filed 04/28/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the rotation devices are rotation motors “with a first and a second shaft encoder, respectively”, the bottom supporting device supporting “a portion of an object”
Applicant is required to cancel the new matter in the reply to this Office Action.

“bottom supporting device”, first and second motion trajectory.

Claim Objections
Claims 11, 13-14, 17 are objected to because of the following informalities:  
Claim 11 is objected to for claiming “a control device, carried by waistband assembly, wherein said control device electrically connected to said first motor…”. It appears there are a few missing words.  
Claim 13 is objected to for claiming pressure sensors detects” as this is improper grammar.
Claim 17 is objected to for claiming “wherein said control device controls first motor and said second motor” because it appears a word is missing.
Claims 11, 13, and 14 are objected to for appearing to be missing a transition word before the paragraph starting with “while the object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 is rejected for having new matter, since the originally filed specification doesn’t have support for the walking rehabilitation system including/being mounted on an “object”, there being a “first” and “second shaft encoder” which detect rotation of the motor(s) to generate a rotation signal, the first and second shaft encoders “generate and transmit said first and second rotation signal to said control device in response to the rotation of the first and second rotation device”.
Additionally, the claims are rejected for having new matter since there is no support for there being a first or second trajectory which is calculated by the control device.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming the “first rotation device and said second rotation device of said one robotic leg are driven to rotate” but it is unclear what is driving these to rotate (e.g. the object which is driving the leg, or perhaps one of the motors of the rotation devices, or something else). 
Further, there is improper antecedent basis for “the variations”.
Further, it is unclear what the claim means by the control device calculates a motion trajectory according to “the variations” of the first and second rotation signal. It is unclear how the signals are varying and how the control device is calculating a motion trajectory according to the variations. It appears essential subject matter might be missing from the claim.  
Claim 13 is indefinite for referring to “variations” of pressure signals for the same reasons as is claim 11 above: it is unclear what variations of pressure signals entails.
Claim 14 is indefinite for claiming the system comprises “a first force sensor, a second force sensor disposed on said first link device and said second link device and connected to said control device”. While this appears to be a run-on sentence, it is simply indefinite because it is unclear whether the first and second force sensors are actually disposed on both the first and second link devices, as well as connected to the 
Claim 15 is indefinite for referring to “variations” of force signals for the same reasons as is claim 11 above: it is unclear what variations of force signals entails.
Claim 17 is indefinite for claiming the method analyzes “rotation” in the trajectory but it is unclear how there is “rotation” in a motion trajectory, and further unclear what has the oration. 
Further, the claim is unclear for referring to an “action input” when it is unclear what this is and how it relates to the remainder of the walking rehabilitation robot system.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations: 
“object” which “drives one robotic leg to move;
“first shaft encoder” which detects rotation of the first motor to generate a first rotation signal;
“second shaft encoder” which detects rotation of the second motor to generate the second rotation signal;
all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. An “object” or “encoder” are not mentioned at all in the specification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 16-17 is/are rejected under 35 U.S.C. 102 as being anticipated by Lim et al. (US 20150127018 A1) hereinafter known as Lim, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Lim in view of Lim et al. (US 20180116827 A1), hereinafter known as Lim ‘827.
Regarding claim 11 Lim discloses walking rehabilitation robot system adapted for being mounted on an object comprising: 
a waistband assembly (Figures 1-2 items 11, 12);
two robotic legs coupled to the waistband (Figures 1-2 items 20/30/40 and 20a/20a/40a), wherein each of the legs comprises:
a first link device (Figure 2 item 22); 
a first rotation device disposed at one end of the first link device and connected between the waistband assembly and first link device (Figure 2 item 21), wherein the first rotation device comprises a first motor ([0045]) and first shaft encoder ([0045]), so the encoder detects a rotation of the first motor to generate a first rotation signal (this is stated as an “intended use” of 
a second link device (Figure 2 item 32); and 
a second rotation device disposed at one end of the second link device and connected between the first and second link devices (Figure 2 item 31), wherein the second rotation device comprises a second motor and a second shaft encoder which detects a rotation of the second motor to generate a second rotation signal ([0053]); and 
a control device carried by the waistband assembly (Figure 2 item 10; [0039]), wherein the control device is electrically connected to the two motors and shaft encoders ([0044], [0065]),
wherein when the object drives one robot leg to move, the first and second rotation devices are driven to rotate, causing the two shaft encoders generate and transmit the first and second rotation signals to the control device (this is stated as an “intended use” of the claimed device: the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Lim was considered capable of performing the cited intended use of allowing an object to drive one leg so that the rotation devices 
wherein the control device calculates a first motion trajectory according to the variations of the first and second rotation signal of the leg, calculates torques of the first and second motor for another leg according to the first motion trajectory, generates a second motion trajectory symmetric to the first motion trajectory, and controls the two motors of the other leg to drive the other leg to move according to the torques and the second motion trajectory (the Examiner notes that all of this language is recited as an “intended use” of the claimed “control device”. The claim does not require the control device to be programmed any type of way or being configured in any type of way, but rather simply be capable of performing this method. Since the control device of Lim is a processor, it is understood to be capable of performing these intended uses (see explanation above). Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the system of Lim by having the control device calculates a first motion trajectory according to the variations of the first and second rotation signal of the leg, calculates torques of the first and second motor for another leg according to the first motion trajectory, generates a second motion trajectory symmetric to the first motion trajectory, and controls the two motors of the other leg to drive the other leg to move according to the torques and the second motion trajectory, since this is all taught by Lim ‘827. See [0007], [0009], [0011], [0013], [0061], and 
Regarding claim 12 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim further discloses each of the robotic legs further comprises:
a bottom supporting device disposed at another end of the second link device (Figure 2 item 42) which is adapted to support the object (this is stated as an “intended use” of the bottom supporting device, which the device is understood capable of performing. See the explanation regarding “intended uses” above),
wherein a plurality of pressure sensors are disposed on the bottom supporting device ([0062] pressure sensor) which are electrically connected with the control device ([0062]);
wherein when the object drives the robotic leg to move, the pressure sensors generate and transmit pressure signals to the control device in response to a pressure variation between the bottom supporting device and the object (this is an “intended use” of the pressure sensors (see explanation regarding “intended uses”) above. Also see [0062]);
wherein the control device calculates the first motion trajectory according to variations of the first and second rotation signals and the pressure signals of the robotic leg (this is also an “intended use” of the control device (see explanation above). See also Figure 3 element 17a).
claim 13 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 12 substantially as is claimed,
wherein Lim further discloses said pressure sensors detect and applied forces at different positions of said object to generate said pressure signals ([0062]), and the control unit determines movements of said bottom supporting device from variations of the pressure signals and calculates a center of pressures on said object (this is also an “intended use” (see explanation above). see also [0062] ground reaction force).
Regarding claim 16 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim further discloses the first motion trajectory and first and second rotation signals are used to calculate the second motion trajectory corresponding to said first motion trajectory in an IRL and Q-learning method (this is stated as an “intended use” (see explanation above).).
Regarding claim 17 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim further discloses the control device uses an IRL method to analyze translation, rotation, and acting force in said first motion trajectory, and uses a Q-learning method to acquire action inputs corresponding to said translation, rotation, and action force, and wherein the control device calculates the torque of the first and second motor which are required by the second trajectory according to action inputs, and wherein the control device controls first and second motor to output the torques to make the other robotic leg generate the second motion trajectory symmetric to the first trajectory (this is recited as an “intended use” of the control device. See the explanation above and the rejection to claim 11 above regarding Lim and Lim/Lim ‘827).


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, or the Lim Lim ’827 Combination as is applied above in view of Sankai (US 20060211956 A1).
Regarding claims 14-15 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim further discloses a first and second sensor disposed on the first link device, second link device, and connected to said control device (Figure 3 items 25 and 35; [0049]-[0050], [0056] an IMU measures force);
wherein when the object drives the robotic leg to move, the first and second sensors transmit a first and second signal to the control device in response to variations of the first and second link devices (this is stated as an “intended use” (see explanation above. see also [0049], [0051], [0057] and [0062] all the information from the sensors is sent to the processing unit 17);
wherein the control device calculates the first motion trajectory according to variations of the first and second rotation signal and the first and second signal of the robotic leg (this is likewise an “intended use” (see explanation above). See also [0049], [0051], [0057] and [0062] all the information from the sensors is sent to the processing unit 17)),

However, regarding claims 14-15 Sankai teaches that force sensors are commonly included in walking robot assistance devices ([0098] (force sensors inherently vary their resistance during use)). Lim and Sankai are involved in the same field of endeavor, namely sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lim to include an additional force sensor such as is taught by Sankai in order to provide the control device with even more information regarding the state of the robot device, so it is able to validate its calculations and/or integrate the information into the control algorithm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/20/21